DOYLE, Presiding Judge,
concurring specially.
I concur fully in all but Division 3. I concur in the judgment in Division 3, but disagree that the policy language is too vague or uncertain to be enforced.
In order to determine if there is coverage and the amount, if any, we look to Sections 7 and 9 of the title insurance policy. Section 7 (a), “Determination and Extent of Liability,” provides:
The liability of the Company under this policy shall not exceed the least of: (i) the amount of Insurance stated in Schedule A, . . . ; (ii) the amount of the unpaid principal indebtedness secured by the insured mortgage... as reduced under Section 9 of these Conditions and Stipulations, at the time the loss or damage insured against by this policy, occurs, together with interest thereon; or (iii) the difference between the value of the insured estate or interest as insured and the value of the insured estate or interest subject to the defect, lien or encumbrance insured against by this policy.
Here, under Section 7 (a) (i), the amount set forth in Schedule A is $4.75 million. Under Section 7 (a) (iii), the difference in value of the property as insured and its value subject to the defect, lien, or encumbrance is greater than zero.18 This leaves only a determination of the value under Section 7 (a) (ii). If such value is less than or equal to zero, summary judgment in favor of First American is proper. If not, summary judgment should be denied.
Section 7 (a) (ii) is a determination of the amount of unpaid principal indebtedness, which in this case is determined by the calculations set forth in Section 9 (b) for the reduction of insurance, which provides:
Payment in part by any person of the principal of the indebtedness, or any other obligation secured by the insured mortgage, or any voluntary partial satisfaction or release of *468the insured mortgage, to the extent of the payment, satisfaction or release, shall reduce the amount of insurance pro tanto.19
Here, the amount of unpaid principal indebtedness is the amount of principal remaining on the loan after the application of the foreclosure payment, first to accrued interest,20 with any balance applied to principal. Because the amount of unpaid principal indebtedness remaining is greater than zero, First American is not entitled to summary judgment.21
I am authorized to state that Chief Judge Phipps and Presiding Judge Barnes concur in judgment only.

 Taking Stillwater’s allegations as true, Stillwater was granted a deed to secure debt on seven parcels of property. Because Doss failed to properly secure Stillwater a first position lien on all seven tracts, Stillwater was limited to foreclosing on only six tracts, and therefore, it has been damaged in some amount greater than zero.


 Section 9 (b) also allows, after any such payment, satisfaction or release, for the amount of insurance to increase by accruing interest and advances made to protect the lien, “provided in no event shall the amount of insurance be greater than the amount of insurance stated in Schedule A.” Whether or not any interest has accrued since the foreclosure or advances have been made does not impact the outcome of this appeal because it is for the parties to prove any such amounts at trial.


 As the majority concludes, the phrase “any other obligation” contained in Section 9 (b) includes interest payments. Here, the deed to secure debt in this case provides that payments towards the debt are applied first to interest and then to principal, which comports with OCGA § 7-4-17 (“When a payment is made upon any debt, it shall be applied first to the discharge of any interest due at the time, and the balance, if any, shall be applied to the reduction of the principal. . . .”). The title policy is silent with regard to the order of the application of principal and interest payments.


 The language “together with interest thereon” set forth in Section 7 (a) (ii) is not vague or ambiguous. Once the amount of “unpaid principal indebtedness” is determined, the insured can recover “interest thereon.” OCGA § 7-4-2 (a) (1) (A) sets forth the legal rate of interest as “[seven] percent per annum simple interest where the rate percent is not established by written contract.” The insurance policy in this case does not identify a specific interest rate.